      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.254 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          Case No.: 18-cr-01924-GPC
11                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
12   v.                                                 COMPASSIONATE RELEASE
13   OSCAR ARQUIMEDES ARROYAVE-
                                                        [ECF No. 67.]
     MARIN,
14
                                    Defendant.
15
16
           Defendant Oscar Arquimedes Arroyave-Marin (“Arroyave-Marin”) has filed a
17
     motion seeking compassionate release or reduction of his sentence under 18 U.S.C. §
18
     3582(c). ECF No. 67. The Government opposes. ECF No. 70 (“Opp.”). For the reasons
19
     that follow, Arroyave-Marin’s motion is DENIED.
20
            I.   BACKGROUND
21
           Arroyave-Marin was convicted by guilty plea of one count of Conspiracy to
22
     Distribute Cocaine Intended for Unlawful Importation in violation of 21 U.S.C. §§ 959,
23
     952, and 960. ECF Nos. 38, 59. Arroyave-Marin was sentenced to a term of
24
     imprisonment of 50 months. ECF No. 59. Arroyave-Marin is serving his sentence at the
25
     privately-run Reeves County Detention Center (“Reeves”). ECF No. 67 at 12. Arroyave-
26
     Marin has served about 32 months, or approximately two-thirds of his sentence, and
27
28                                                  1
                                                                                    18-cr-01924-GPC
      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.255 Page 2 of 6




 1   Arroyave-Marin states that his projected release date is in October 2021. Id. at 1, 11;
 2   Opp. at 2.
 3         Arroyave-Marin is 44 years old and, at least prior to his incarceration, was in good
 4   health. ECF No. 46 (“Presentence Investigation Report” or “PSR) at 2, 9. Since August
 5   5, 2020, Arroyave-Marin contends that he “suffered harshly” and “hasn’t felt the same.”
 6   ECF No. 67 at 5. Arroyave-Marin maintains that “he has recently been exposed and
 7   infected with COVID-19.” Id. at 1. According to the facility administrator of Reeves, on
 8   September 8, 2020, Arroyave-Marin tested negative for COVID-19, although Arroyave-
 9   Marin contends that facility staff did not test him until after he was sick in early August
10   and that he and others detained at the facility were not given access to their test results.
11   Id. at 4, 14. Arroyave-Marin points to Reeves’ inadequate safety precautions that further
12   endanger its inmates through increased exposure risk to COVID-19. Id. at 10. Arroyave-
13   Marin does not argue that he has conditions that qualify as factors identified by the
14   Centers for Disease Control and Prevention (“CDC”) that heighten the risk of severe
15   injury or death if he were to contract COVID-19.
16         On November 30, 2020, Arroyave-Marin filed the instant motion. ECF No. 67.
17   On December 14, 2020, the Government filed a response. Opp.
18          II.   DISCUSSION
19         Arroyave-Marin moves for release under 18 U.S.C. § 3582(c)(1)(A), which
20   provides, in relevant part:
21         The court may not modify a term of imprisonment once it has been imposed except
           that—
22
23         (1) in any case—

24         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all administrative
25         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
26         defendant's behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is earlier, may reduce the term of
27         imprisonment (and may impose a term of probation or supervised release with or
28                                                 2
                                                                                      18-cr-01924-GPC
      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.256 Page 3 of 6




 1         without conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to the
 2
           extent that they are applicable, if it finds that—
 3
           (i) extraordinary and compelling reasons warrant such a reduction; or
 4
           (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
 5         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
 6         for which the defendant is currently imprisoned, and a determination has been
           made by the Director of the Bureau of Prisons that the defendant is not a danger to
 7         the safety of any other person or the community, as provided under section
 8         3142(g);
 9                                                ...
10         and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission.
11
12   Accordingly, there are two questions before the Court: first, whether Arroyave-Marin has

13   satisfied the administrative exhaustion requirement, and second, whether Arroyave-Marin

14   has demonstrated extraordinary and compelling reasons for a sentence reduction.

15         The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends

16   numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind

17   decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.

18   Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An

19   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows

20   defendants, for the first time, to petition district courts directly for compassionate

21   release.” Id. As one district court recently explained:

22         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
23         its failure to respond to a prisoner’s request for compassionate release in a timely
24         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
25         3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
26         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
27         2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
28                                                  3
                                                                                      18-cr-01924-GPC
      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.257 Page 4 of 6




 1         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
 2
 3   United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.
 4   Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL
 5   806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step
 6   Act was to increase the use and transparency of compassionate release.”).
 7                A.    Exhaustion Requirement
 8         Section 3582(c)(1)(A) imposes an exhaustion requirement requiring a defendant to
 9   fully exhaust all administrative rights to appeal before a defendant may move the court
10   for release. The Government concedes that Arroyave-Marin has met the exhaustion
11   requirement by filing this motion after the 30-day lapse from the time he presented a
12   request for compassionate release to the warden of his facility. Opp. at 8. The Court
13   therefore turns to the merits of Arroyave-Marin’s motion.
14                B.    Extraordinary and Compelling Reasons
15         Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
16   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
17   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
18   the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
19   3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
20   forth in 18 U.S.C. § 3553(a),” that:
21         (1) (A) Extraordinary and compelling reasons warrant the reduction; or
22                                               ...
23         (2) The defendant is not a danger to the safety of any other person or to the
24         community, as provided in 18 U.S.C. § 3142(g); and
25         (3) The reduction is consistent with this policy statement.
26   Application Note 1 to this Guidelines provision enumerates certain circumstances
27   constituting “extraordinary and compelling reasons” that justify a sentence reduction,
28                                               4
                                                                                   18-cr-01924-GPC
      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.258 Page 5 of 6




 1   including certain medical conditions, advanced age, certain family circumstances, or
 2   some “other” reason “[a]s determined by the Director of the Bureau of Prisons.” The
 3   Note specifies that “a serious physical or medical condition . . . that substantially
 4   diminishes the ability of the defendant to provide self-care within the environment of a
 5   correctional facility and from which he or she is not expected to recover” constitutes
 6   “extraordinary and compelling reasons” which justify compassionate release.
 7         Arroyave-Marin claims that his health is at extreme risk without pointing to any
 8   underlying conditions, much less CDC factors, for increased risk of severe injury or
 9   death. See Ctrs. for Disease Control and Prevention, People Who Are at Higher Risk for
10   Severe Illness (Jan. 4, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
11   precautions/people-at-higher-risk.html (identifying underlying medical conditions that
12   increase the risk of severe illness from COVID-19 such as asthma, high blood pressure,
13   serious heart conditions). Instead, Arroyave-Marin points to the failure of the Bureau of
14   Prisons’ (“BOP”) to adequately protect the prison population from the general increased
15   risk of COVID-19 exposure. ECF No. 67 at 8–11. The Government argues that
16   Arroyave-Marin’s risk of exposure to COVID-19 alone does not constitute an
17   “extraordinary and compelling” reason to justify his release. Opp. at 17.
18         The Court finds that Arroyave-Marin has not met the burden of presenting
19   “extraordinary and compelling” reasons to justify his release. While the Court notes that
20   scientific knowledge about the risks associated with underlying medical conditions and
21   an individual’s increased susceptibility of severe illness from COVID-19 is constantly
22   evolving, Arroyave-Marin has not identified any health condition that puts him at risk of
23   serious illness should he contract COVID-19. The Court recognizes that identifying what
24   constitutes an intolerable risk in this situation is a fraught exercise. But based on the
25   facts of this case, Arroyave-Marin does not suffer from any health condition that
26   substantially diminish his ability to recover in a correctional facility sufficient to justify
27   his release. Although Arroyave-Marin contends conditions at Reeves fail to adequately
28                                             5
                                                                                       18-cr-01924-GPC
      Case 3:18-cr-01924-GPC Document 71 Filed 02/03/21 PageID.259 Page 6 of 6




 1   ensure the inmates’ safety during this pandemic, he has not explained how the facility’s
 2   failings place him at a risk of severe illness that would justify his release under the
 3   extraordinary and compelling reasons standard.
 4         Because Arroyave-Marin has failed to demonstrate the threshold requirement of
 5   extraordinary and compelling reasons justifying his release, the Court does not reach the
 6   sentencing factors set forth in Section 3553(a).
 7         III.   CONCLUSION
 8         For the reasons set forth above, the Motion for Compassionate Release is
 9   DENIED.
10         IT IS SO ORDERED.
11   Dated: February 3, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 6
                                                                                      18-cr-01924-GPC
